Filed 11/15/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 194







In the Interest of J.F., a child



Winston Pottenger, Director, 		Petitioner and Appellee



v.



J.F., a child, 		Respondent and Appellee



and



her parents, J.F., and D.G.,		Respondents and Appellants







No. 20050046







Appeal from the Juvenile Court of Pierce County, Northeast Judicial District, the Honorable John C. McClintock, Jr., Judge.



AFFIRMED.



Per Curiam.



Galen J. Mack (on brief), State’s Attorney, P.O. Box 196, Rugby, N.D. 58368-

0196, for petitioner and appellee.



Scott R. Thompson (on brief), Thompson & Thompson, P.O. Box 696, Devils Lake, N.D. 58301-0696, for respondent and appellee.



Eric P. Baumann (on brief), Slorby Law Office, P.O. Box 3118, Minot, N.D. 58702-3118, for respondents and appellants.

In re J.F.

No. 20050046



Per Curiam.

[¶1]	J.F. and D.G. appealed from district court orders finding their daughter, J.F., to be an unruly and deprived child and placing her in the custody of Pierce County Social Services for twelve months.  J.F. and D.G. alleged that the trial court erred in finding that J.F. was a deprived child and in various evidentiary and procedural rulings during trial.  The orders are affirmed under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

William F. Hodny, S.J.

[¶3]	The Honorable William F. Hodny, Surrogate Judge, sitting in place of Maring, J., disqualified.